 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    LESLIE LARAY CRAWFORD,                                Case No. 1:14-cv-01735-SAB

12                   Plaintiff,                             ORDER FOLLOWING STATUS
                                                            CONFERENCE
13           v.

14    CITY OF BAKERSFIELD, et al.,

15                   Defendants.

16

17          A jury trial was conducted in this matter and on October 20, 2016, the jury returned a

18 verdict for Defendants City of Bakersfield and Aaron Stinger and against Plaintiff Leslie Laray

19 Crawford. (ECF Nos. 83, 87.) Judgment was entered on October 21, 2016, and Plaintiff filed a
20 notice of appeal that was processed to the Ninth Circuit Court of Appeals on November 21,

21 2016. (ECF Nos. 89, 92, 93.)

22          On December 16, 2019, this action was remanded and the mandate issued on January 7,

23 2020. (ECF Nos. 103, 111.) A status conference was held on January 21, 2020. Counsel Ben

24 Meiselas appeared telephonically for Plaintiff; and counsel Heather Cohen appeared

25 telephonically for Defendants.

26          At the status conference, Mr. Meiselas stated that he is new counsel for Plaintiff and

27 Defendants indicated that they are intending to file a writ of certiorari with the Supreme Court.

28 Therefore, the Court finds that this matter is not ripe to set for trial at this time.


                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      The parties shall file a joint status report regarding Defendants’ writ of certiorari

 3                  on or before April 3, 2020; and

 4          2.      Within three (3) days of the date of entry of this order, Mr. Meiselas shall file the

 5                  appropriate paperwork to appear in this action as counsel for Plaintiff if he has not

 6                  already done so.

 7
     IT IS SO ORDERED.
 8

 9 Dated:        January 21, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
